MEMORANDUM **
Sean Matsunaga appeals from the district court’s decision, following a limited remand pursuant to United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc), concluding that it would not have imposed a materially different sentence had it known the Sentencing Guidelines were advisory. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Matsunaga contends that the district court violated his Sixth Amendment rights by relying on judge-found facts to increase his sentence. We conclude that the district court understood “the full scope of [its] discretion in a post -Booker world,” see United States v. Combs, 470 F.3d 1294, 1297 (9th Cir.2006), and that Matsunaga has not raised any issues that are renewable, see United States v. Thornton, 511 F.3d 1221, 1226 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.